Stephen, J.,
delivered the opinion of the court.
Although the discussion in this case has been expanded over a large surface, and has involved within its range the entire merits of the original controversy, we think the true question presented for our consideration lies within a very narrow compass. The appeal has been taken from the order of the court below, continuing the injunction granted by the Chancellor, and upon the correctness and propriety of that order, it now *82becomes our duty to decide. The bill filed, upon which the injunction was obtained, seeks to open the decree of this court, passed in the original cause, and to subject the'merits of that decree to the examination and correction of a subordinate jurisdiction. We cannot suppose that it was the intention of the Legislature, when they passed the act under which this suit has been instituted, to authorize such a proceeding, as the exercise of such a jurisdiction, by an inferior tribunal, would pres'ent, and such was not the intention of this court, in the opinion expressed by them, when they spoke of the relief to be granted by the Chancellor, upon a proper application to be made to him for that purpose. The sound and proper construction of the law of 1795, chap. 88, will not warrant such a proceeding, nor is there any thing in the language of this court which was intended to give countenance to the idea, that they designed to open afresh, between the parties, the litigation in the original controversy. The language of the act of 1795 manifestly discriminates between a proceeding before, and after, a decree has taken place against a non-resident. Before the decree has passed, the language authorizing the action of the court is broad and comprehensive. It is, “there shall in all respects be the same proceedings before a decree, as if the defendant or defendants had appeared regularly on the return of a subpoena.” Jifter the decree has passed, the language is more restrictive, and clearly warrants nothing more than a review of the decree itself, according to the established principles of equity jurisprudence. The terms used, in substance are, that any person being a non-resident, against whom a decree shall be passed, may appear in the Chancery court within a limited period, “and require a review of the samef and the Chancellor shall proceed toan examination of the matters in dispute, and to a final decree, in the same manner as if the defendant had originally appeared; it was therefore evidently not the intention of the Legislature to give to the party the same latitude of controversy in both cases, but to limit and confine the party, after a decree had been made against him, to such remedial justice, as a technical bill of review might be *83competent to afford; and to a defendant in default, such a proffered measure of relief, could, we think, afford no reasonable cause of complaint. It is moreover to be remembered, that according to the established principles of Chancery practice, a bill of review is the appropriate remedy to correct or alter a decree, either for error apparent, or by reason of the discovery of new and relevant matter, after the decree has been passed; and that an original bill is never proper to be resorted to, except where the decree is to be impeached on the ground of fraud. In conclusion, we will only further remark, that after a decree has been passed againt a non-resident in the Court of Chancery, and on appeal has been affirmed in this court, no hill of review would properly lie, for error apparent, on the face of the decree, as the exercise of such a jurisdiction by the Court of Chancery would be subversive of that subordination, which has been established by the judicial Constitution of the State. But the bill of review which would lie in such a case must be founded upon new matter discovered since the decree; in that sense it was the intention of this court to he understood, when the question was brought before them for their decision. The order of the Chancellor continuing the injunction is reversed, and the eause remanded for further proceedings.
order reversed and cause remanded.